--------------------------------------------------------------------------------

Exhibit 10.1


CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS.  ASTERISKS DENOTE OMISSIONS.


STRATEGIC ALLIANCE AGREEMENT


This Strategic Alliance Agreement (“Agreement”) is made and entered into as of
the 12th day of November, 2013 (the “Effective Date”), by and between Primo
Water Corporation (“Primo”), a Delaware corporation having an office and
principal place of business in Winston-Salem, North Carolina, and DS Waters of
America, Inc., a Delaware corporation having an office and principal place of
business in Atlanta, Georgia (“DSW”).


Recitals


WHEREAS, Primo is in the business of procuring, selling and distributing bottled
water, and related products and services, to customers throughout the United
States and Canada, including 3 and 5 gallon pre-packaged bottle water exchange
services (the “Primo Business”);


WHEREAS, DSW is in the business of producing, selling and distributing bottled
water and related products and services, procuring, selling and distributing
coffee, tea and related products and services, providing water filtration and
related products and services, and leasing coolers, brewers, dispensers and
other equipment for use with such products, to homes, offices and retail
businesses (the “DSW Business”); and


WHEREAS, Primo desires that DSW assist, and DSW desires to assist, Primo in the
Business by acting as Primo’s primary bottler and distributor of the Products
and provider of the Services within the Territory during the Term in accordance
with the terms and conditions of this Agreement.


Agreement


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.                   Definitions.  As used herein, the following terms shall
have the respective meanings indicated below.  All other terms defined herein
but not listed below shall have the meanings given such terms elsewhere in this
Agreement.
 
“Affiliate” shall mean, when used with respect to a person, any other person now
or, as to future acts or occurrences, hereafter directly or indirectly
controlling or controlled by or under direct or indirect common control with
such person.
 
“best efforts” means a party’s reasonable commercial efforts.
 
“Bottle” means Primo Bottles and DSW Bottles that conform to the Specifications.


“Bottler” shall mean any third-party bottler selected by DSW from which DSW
obtains Product to be distributed under this Agreement.
 
“Business” means Primo’s retail customer three (3) and five (5) gallon bottled
water exchange business.
 
[Confidential treatment has been requested]

--------------------------------------------------------------------------------

“Cap Labels” shall mean those labels displaying information relating to the
Products as required by Applicable Laws intended to be affixed to caps provided
by DSW for the Products.
 
“Customers” shall mean DSW Customers, Primo Customers, New Customers and, as set
forth in Section 4(c), Continuing DSW Customers.
 
“Distribution Manual” shall mean a written manual that includes terms,
conditions, requirements and procedures relating to DSW’s performance
obligations under this Agreement, including without limitation operations,
Product quality matters (including an internal certification and inspection
process and the delivery of quality reports), service levels and a “scorecard”
to measure service performance, which service levels the parties agree shall be
at levels necessary to satisfy reasonable Customer requirements.  The parties
will use their best efforts to finalize and agree upon the Distribution Manual
no later than the Targeted Commencement Date.  The Distribution Manual may be
amended thereafter only by the mutual written agreement of the parties.  If the
parties are unable to finalize and agree upon the Distribution Manual by the
Targeted Commencement Date, the parties shall undertake the informal dispute
resolution procedures set forth in Section 24(a).


“Distributor” shall mean any third-party distributor with which DSW subcontracts
to provide Products and Services to Customers under this Agreement, which may
include, without limitation, Existing Distributors.


“DSW Bottle” means a three (3) and five (5) gallon container that is constructed
of plastic or any other material approved by Primo and bears DSW’s trademarks
(subject to subsection 1 of Schedule I).
 
“DSW Customer(s)” shall mean those retailer customers of DSW’s 3 and/or 5 gallon
bottled water exchange business listed on Schedule B.  For the avoidance of
doubt, “DSW Customers” shall include any and all locations, including without
limitation future locations, of any retailer customer of DSW’s 3 and/or 5 gallon
bottled water exchange business listed on Schedule B.


“DSW Intellectual Property” shall mean DSW Patents, DSW customers lists, any and
all trademarks of DSW displayed on any Product, and any and all other
intellectual property of DS Waters associated with Products or Services
including, but not limited to, DS Waters’ Crystal Fresh Formulation included in
the Specifications.


“DSW Display and Return Equipment and Materials” shall mean any and all Product
display and return equipment and materials owned by DSW and located on-site at
DSW Customer locations, including, without limitation, display racks, return
bins and other retailer displays, an inventory of which will be developed by the
parties pursuant to the Transition Plan.


“DSW Patents” shall mean those patents with Patent Nos. 8,360,272 and 8,113,382
owned by DSW and any and all continuations, divisions, reissues, and
reexaminations of any thereof, and any other patents or patent applications
owned by DSW and associated with DSW Display and Return Equipment and Materials.


“DSW Production and Delivery Equipment and Materials” shall mean any and all
production and/or delivery equipment and materials provided by or on behalf of
DSW in connection with this Agreement, including, without limitation, caps, Cap
Labels, minerals, trucks, transport racks, back-stock inventory storage racks,
computer and communications equipment, and any other equipment and materials
necessary to produce and deliver Products and to perform the Services in
accordance with this Agreement.
 
[Confidential treatment has been requested]
Page 2

--------------------------------------------------------------------------------

“DSW Representatives” shall mean any and all employees, agents, representatives,
Bottlers, Distributors, Affiliates or subcontractors of DSW.


“DSW Water” shall mean purified drinking water formulated according to the
Specifications.


“Existing Distributor” shall mean any third-party distributor that DSW uses to
provide bottled water exchange distribution services for DSW Customers as of
Effective Date, as listed on Schedule A, provided, however, the parties
understand and agree that upon the execution of this Agreement, the names of the
Existing Distributors shall be redacted from Schedule A but shall be revealed by
DSW to Primo promptly following execution of this Agreement.
 
“FDA” shall mean the U.S. Food and Drug Administration, or any successor entity.
 
“GMP” shall mean Good Manufacturing Practices promulgated by the FDA and set
forth in Title 21 Subchapter B - Food for Human Consumption Parts 110, 129 and
165.
 
“HACCP” shall mean Hazard Analysis and Critical Control Points promulgated by
the FDA and set forth in Title 21 Subchapter B - Food for Human Consumption Part
120.
 
“IBWA” shall mean the International Bottled Water Association.
 
“New Customers” shall mean all retailer customers of the Business that are not
DSW Customers, Primo Customers or Continuing DSW Customers.
 
“Primo Bottle” means a three (3) or five (5) gallon container that is
constructed of plastic or any other material approved by Primo and bears Primo’s
trademarks.
 
“Primo Customers” shall mean those retailer customers of the Business listed on
Schedule B.  For the avoidance of doubt, “Primo Customers” shall include any and
all locations, including without limitation future locations, of any retailer
customer of the Business listed on Schedule B.
 
“Primo Display and Return Equipment and Materials” shall mean any and all
Product display and return equipment and materials provided by or on behalf of
Primo in connection with this Agreement, including, without limitation, retailer
displays and display racks, and return bins located at Customers, an initial
inventory of which will be developed by the parties pursuant to the Transition
Plan (the parties acknowledge and agree that such initial inventory will change
over time as Primo provides additional Primo Display and Return Equipment and
Materials hereunder).


“Primo Intellectual Property” shall mean Primo customer lists, the PRIMO trade
name, Primo copyrights, Primo patents, Primo trademarks and service marks
(including those trademarks with Trademark Registration Numbers 4071634, 3166619
and 3966107 owned by Primo), and any and all intellectual property of Primo
included in or associated with any Products, Services, displays, return
apparatus, decals and/or marketing or advertising materials provided by Primo to
DSW in connection with this Agreement.
 
[Confidential treatment has been requested]
Page 3

--------------------------------------------------------------------------------

“Primo Water” shall mean purified drinking water formulated according to the
Primo’s trade secret formula.


“Product(s)” shall mean Primo Water or DSW Water packaged in a Bottle in
accordance with the Specifications which is sold using Primo’s or DSW’s brand
names.


“Reconciliation Balance” shall mean, for each Customer, (A) the difference
between (i) the number of Bottles of Product delivered by or on behalf of DSW to
such Customer for any given period, and (ii) the number of Bottles of Product
for which Primo receives full payment from such Customer for such period, times
(B) the payment rate per Bottle for such Customer as set forth on Schedule E.
 
 “Service(s)” shall mean Product exchange and supply service provided to
Customers, comprised of exchanging filled Bottles (including DSW Bottles and/or
Bottles branded with DSW trademarks for certain DSW Customers) for empty Bottles
(whether Primo Bottles or not), and delivering Products without corresponding
exchanges of empty Bottles, in each case in accordance with the terms and
conditions of this Agreement.
 
“Specifications” shall mean the specifications attached as Schedule G.  The
Specifications may be changed from time to time upon the mutual written
agreement of the parties.
 
“Territory” shall mean the United States of America.
 
“Term” shall mean collectively the Initial Term and any Renewal Term(s) (as
those terms are defined in Section 3).
 

2. Appointment



(a)               Subject to and limited by the provisions of Section 2(b),
Primo hereby appoints DSW, and DSW accepts such appointment, as Primo’s primary
bottler and distributor for the Product and provider of the Service within the
Territory, and for no other purpose whatsoever, for the Term of this Agreement
and pursuant and subject to all the terms, provisions and conditions set forth
herein, and in the Schedules hereto, the Distribution Manual and the Transition
Plan (all as amended by the mutual written agreement of the parties from time to
time and all of which, as amended, are incorporated herein by reference).  DSW
acknowledges that it has paid no fee or other consideration for this
appointment, that the only consideration therefor consists of the mutual
promises and covenants contained herein, and that it has no franchise rights
hereunder.  It is understood and agreed that Primo reserves the right to
discontinue offering any Product or Service for sale at any time upon notice to
DSW without incurring any liability to DSW; provided, however, that if Primo
discontinues offering, on a substantially complete basis, the Product and the
Service in the Territory, DSW may, upon forty-five (45) days written notice if
Primo fails to resume offering the Product and Service in the Territory during
such notice period, terminate this Agreement.  DSW acknowledges and agrees that
it is not relying on any information, projections, forecasts, pro formas or
other information provided by Primo or its Affiliates.  Any investment by DSW in
any property, plant, equipment or labor in anticipation of, or in connection
with, this Agreement is DSW’s sole decision and made at DSW’s sole risk.
 
[Confidential treatment has been requested]
Page 4

--------------------------------------------------------------------------------

(b)               Phase-In of Services.


(i)            Subject to the other provisions of this Section 2, the parties
intend for DSW to begin providing Services under this Agreement commencing on
January 1, 2014 (the “Targeted Commencement Date”), or as soon thereafter as
commercially practicable; provided that DSW may begin providing the Services at
an earlier time pursuant to Section 2(b)(iii).  DSW understands and acknowledges
that Primo currently has contracts with multiple distributors and regional
operators as listed on Schedule C (collectively, “Regional Operators”), which
contracts provide the Regional Operators with distribution and other rights with
respect to the Products and Services within various geographic areas
(collectively, the “Regional Operator Territories”) within the Territory
(collectively, the “Regional Operator Rights”).  Primo represents and warrants
that it has listed all of its Regional Operators, the dates of the expiration of
the contracts reflecting their respective Regional Operator Rights and their
aggregate trailing twelve (12) month annual volume of Products in connection
with the Business (through October, 2013) on Schedule C, and that such schedule
is accurate and complete in all material respects (provided, however, the
parties understand and agree that upon the execution of this Agreement, the
names of the Regional Operators shall be redacted from Schedule C but shall be
revealed by Primo to DSW promptly following execution of this Agreement).
 Nothing in this Agreement shall be deemed to violate any of the Regional
Operator Rights, and, subject to Section 2(b)(v), Primo and the Regional
Operators may continue to perform their respective obligations under their
existing contracts, and the Regional Operators may continue to exercise their
Regional Operator Rights, without Primo’s being deemed in violation of this
Agreement as a result thereof.


(ii)          Nothing in this Agreement shall be deemed to impose any obligation
on Primo to breach any agreement with any Regional Operator or make any payment
to any Regional Operator in order to induce the early termination of any
Regional Operator Rights, including pursuant to any buy-out or similar provision
in any existing agreement between Primo and any Regional Operator.


(iii)        As soon as practicable after receiving notice thereof, taking into
account DSW’s business and operations, but in any event no later than seven (7)
days after DSW receives written notice from Primo of the expiration or
termination of Regional Operator Rights, or as otherwise requested by Primo in
accordance with the notice provisions of this Agreement, with regard to any
Regional Operator Territory, whether before or after the Targeted Commencement
Date, DSW shall begin providing Services hereunder within such Regional Operator
Territory and each party agrees that it shall use its best efforts (and Primo
shall use best efforts to cause such Regional Operator to provide transition
services necessary) to ensure that transitions from Regional Operators to DSW
with respect to any Regional Operator Territories will be managed and timed in a
manner that will minimize the risk of any stock-outs or interruption to,
slowdown in or other disruption of service to any Customer; provided, that at
the time of DSW’s receipt of such notice, Primo has provided sufficient Bottles
to each DSW production location and fulfilled any other obligations pursuant to
Section 6 hereof as may be necessary for DSW to provide the Products and Service
within the applicable Regional Operator Territory.  Notwithstanding the
foregoing, (a) Primo will use its best efforts to provide DSW with notice of the
expiration or termination of Regional Operator Rights as far in advance of the
effective date of such expiration or termination as practicable and (b) DSW will
use its best efforts to comply with the reporting obligations contained in
Section 5 of this Agreement as soon as practicable after the transfer of
Regional Operator Rights but will not be required to submit daily electronic
reports pursuant to Section 5 prior to the date that is 45 days after such
transfer (provided, however, that during the period between the date of such
transfer and the date that DSW begins providing daily electronic reports
pursuant to Section 5, DSW shall provide manual reports to Primo as may be
reasonably necessary in order for Primo to invoice Customers, as may be further
described in the Transition Plan).
 
[Confidential treatment has been requested]
Page 5

--------------------------------------------------------------------------------

(iv)         Primo covenants and agrees that it will provide DSW with Service
rights with respect to no less than ninety percent (90%) of the annual volume of
Products in connection with the Business (the “Volume Requirement”) no later
than December 31, 2015.  For purposes of calculating the Volume Requirement, (x)
the “annual volume of Products in connection with the Business” shall be the
aggregate twelve (12) month trailing annual volume shown on Schedule C, and (y)
the total annual volume shown on Schedule C with respect to any given Regional
Operator shall be deemed to be Service rights provided by Primo to DSW hereunder
upon (I) the expiration or termination of the agreement evidencing such Regional
Operator’s Regional Operator Rights; (II) the expiration or termination of the
arrangement pursuant to which such Regional Operator currently provides Service
within a Regional Operator Territory in circumstances where such Regional
Operator does not have in effect a formal written agreement; and (III) DSW’s
reaching an agreement with such Regional Operator pursuant to which such
Regional Operator would provide distribution of the Product on DSW’s behalf in
such Regional Operator’s Regional Operator Territory, whether on a transitional
basis or otherwise.  If the Volume Requirement is not achieved by December 31,
2015, DSW’s compensation hereunder shall be adjusted as provided in Schedule E.
 Such adjustment shall be DSW’s sole and exclusive remedy relating to a failure
to achieve the Volume Requirement.


(v)            Primo agrees that (a) upon expiration or any termination of
Regional Operator Rights, such rights will be transferred to DSW consistent with
the terms and provisions of this Agreement and (b) the distribution and other
rights with respect to the Products and Services for all new Business obtained
in the Territory during the Term that is not within a Regional Operator
Territory and subject to Regional Operator Rights will be granted to DSW
consistent with the terms and provisions of this Agreement.
 
(c)                 DSW will use its best efforts to perform all functions and
services necessary to accomplish the transition described in this Agreement in
accordance with the initial, high-level transition plan attached to the
Agreement as Schedule F (the “Transition Plan”).  The parties agree to use their
best efforts in good faith to mutually agree in writing on a more detailed
Transition Plan within 90 days of the Effective Date, which will upon such
mutual written agreement supersede and replace the initial Transition Plan.  If
the parties are unable to finalize and agree upon the more detailed Transition
Plan within such period, the parties shall undertake the informal dispute
resolution procedures set forth in Section 24(a).  In all cases, and among other
things, the Transition Plan will define the transition timeline, the overall
content of and the responsibility for preparing and finalizing the Distribution
Manual, the role and responsibility of each party to accomplish the transition,
and a designated individual for each party who shall be responsible for the
overall management and implementation of the transition.


(d)                Nothing in this Agreement shall be construed to limit either
party’s right to conduct the Business itself or through other distributors
outside of the Territory.  In addition to its other rights and remedies
hereunder or at law or equity, Primo and any of its Affiliates and agents may
bottle, distribute, or have a third party bottle and/or distribute, the Product
and provide, or have a third party provide, the Service to Customers in all or
any part of the Territory, including all or any part of any region within the
Territory, during any times in which DSW has failed to comply with the terms,
conditions and obligations of this Agreement (including without limitation those
set forth in the Transition Plan and the Distribution Manual) in any material
respect, provided that Primo has given DSW no less than five (5) business days’
prior written notice with sufficient detail of the alleged compliance failure
and an opportunity for DSW to cure such failure during such time.  DSW shall use
its best efforts to cooperate with Primo at no charge to transition any Services
that are the subject of any such compliance failure to Primo or a third party
designated by Primo.  Primo acknowledges and agrees that promptly after DSW
cures such failure, or reasonably demonstrates to Primo that DSW can permanently
cure such failure if DSW were to then provide the applicable Products and/or
Services and will promptly effect such permanent cure (whether or not such cure
or demonstration of such ability to cure occurs during or after such five (5)
business day period), any rights to produce, bottle and/or distribute Products
and/or provide the Services that were transferred to Primo or a third party
shall be transferred back to DSW.
 
[Confidential treatment has been requested]
Page 6

--------------------------------------------------------------------------------

3.                  Term.     This Agreement shall commence on the Effective
Date specified above, and shall, unless earlier terminated pursuant to the
provisions hereof, continue until December 31, 2020 (“Initial Term”), when it
shall either be terminated pursuant to the provisions hereof, or, unless so
terminated, be automatically renewed for one (1) or more successive seven (7)
year terms (“Renewal Terms”), each of which shall be subject to the termination
and all other provisions hereof (collectively the “Term”).



4. Customers and Territory.



(a)                 As of the Effective Date, DSW provides Product and Service,
using DSW Water and under DSW-owned brands, to the DSW Customers, and bills and
collects from the DSW Customers directly for that service, pursuant to various
vendor agreements and other arrangements (collectively, the “DSW Vendor
Agreements”).  DSW hereby agrees to use its best efforts to cause the DSW
Customers to agree to receive the Service from Primo and DSW as provided in this
Agreement, and to become a Customer of Primo hereunder, no later than January 1,
2014 or as soon thereafter as is commercially practical, but not later than
December 31, 2014; provided, however, that Primo and DSW may mutually agree to
delay any DSW Customer’s becoming a Customer of Primo hereunder in order to
facilitate customer service planning, manage customer preferences, or to take
into account other business considerations.


(b)                 For those DSW Customers that receive the Service from Primo
and DSW as provided in Section 4(a), the parties agree to work together in good
faith to either assign such Customer’s DSW Vendor Agreement to Primo or arrange
for Primo to enter into a new vendor agreement or arrangement with such DSW
Customer related to Service.  All DSW Customers who receive Service hereunder
shall be deemed “Customers” under this Agreement.


(c)                 For those DSW Customers that do not receive (or are delayed
in receiving, pursuant to the proviso at the end of Section 4(a)) the Service
from Primo and DSW as provided in Section 4(a) (each such customer (and only
during the period, prior to December 31, 2014, such customer is not receiving
the Service from Primo and DSW as provided in Section 4(a)), a “Continuing DSW
Customer”), the parties acknowledge and agree that DSW shall continue to provide
all aspects of the Services to such Continuing DSW Customers, including billing
and collections services.  Additional provisions regarding the Continuing DSW
Customers are set forth in Schedule H.  DSW shall use its best efforts to retain
all Continuing DSW Customers.


(d)                DSW’s appointment and authority hereunder is limited to the
provision of Products and Services to Customers within the Territory.  DSW shall
have no proprietary interest in the Territory, any Region, or any Customer
(other than DSW’s rights to DSW Customers as expressly provided in this
Agreement and to Continuing DSW Customers), and for the avoidance of doubt, all
“Customers” (other than Continuing DSW Customers) shall be deemed customers of
Primo and not customers of DSW with respect to the Business, the Product and the
Service (provided, however, that the foregoing shall only apply to DSW Customers
as provided in Section 4(a) effective January 1, 2014).  Primo may add,
terminate or modify Customer relationships in its sole and absolute discretion
without obligation to DSW; provided that Primo shall use its best efforts to
retain all DSW Customers (other than Continuing DSW Customers while they remain
Continuing DSW Customers, which shall be the responsibility of DSW as provided
in Section 4(c)) and to solicit and engage New Customers.
 
[Confidential treatment has been requested]
Page 7

--------------------------------------------------------------------------------

5. DSW Duties.



(a)               Product and Service Requirements.  DSW shall bottle and
deliver Products and provide Service on Primo’s behalf to Customers throughout
the Territory (provided, however, that the parties agree that DSW’s bottling and
delivery obligations in Alaska and Hawaii shall be limited to best efforts
obligations).  DSW shall be solely responsible for producing (or obtaining
through Bottlers), at its sole cost and expense, all Products required to
provide the Services to Customers in the Territory in accordance with this
Agreement; provided, however, that in addition to its other rights and remedies
hereunder, DSW’s obligations to bottle and deliver Products and provide the
Service hereunder shall be suspended during any period, and to the extent, that
Primo fails to supply Bottles and Primo Production and Delivery Equipment and
Materials necessary, as required under this Agreement, for DSW to satisfy those
obligations, and/or, in such event, DSW may provide (or have a third party
provide), at Primo’s sole cost and expense, Bottles or equipment necessary for
DSW to provide Services hereunder; provided, however that, DSW’s obligations
hereunder shall not be suspended to the extent, and with respect to regions
where, DSW has provided (or has caused a third party provide), at Primo’s sole
cost and expense, Bottles or equipment necessary for DSW to provide Services
hereunder.  DSW shall discharge and perform the foregoing, and all of its other
duties and obligations under this Agreement, in strict conformance and
accordance with the provisions hereof, including the Transition Plan, the
Distribution Manual, the Specifications, and all applicable laws and
regulations, including without limitation those of the FDA (including without
limitation HACCP and GMP) (“Applicable Laws”).  Notwithstanding the foregoing,
the delivery of Primo Water to Continuing DSW Customers shall be subject to the
prior written consent of both Primo and DSW.


(b)                Disposal and Cost of Substandard Product.  If any
“sub-standard Product” is produced by DSW or any Bottler, or delivered to
Customers by or on behalf of DSW, DSW shall be solely responsible for all costs,
losses, damages and expenses relating thereto, including without limitation all
return costs, Customer reimbursements, damages that may be owed to Customers or
consumers with respect to such sub-standard Product, replacement costs for any
Bottles relating to sub-standard Product that have to be destroyed as a result
of such Product being sub-standard, and disposal costs.  For purposes of this
Section, “sub-standard Product” shall be defined as Product produced or
distributed by or on behalf of DSW under this Agreement that does not comply
with this Agreement (including, without limitation, the Specifications) or any
Applicable Laws, in each case in any material respect, as well as any Product
subject to a recall initiated by DSW or required by any governmental authority
of competent jurisdiction (a “Recall”).


(c)                 No Liens.  All Product supplied by or on behalf of DSW
pursuant to this Agreement shall be maintained free and clear of any mortgage,
lien, pledge, charge, security interest or encumbrance of any nature caused by
DSW or DSW’s Representatives, and, without limiting DSW’s obligations under
Article 20, DSW covenants and agrees to indemnify and save harmless Primo for
any loss or expense incurred by Primo in connection with any of the foregoing.
 DSW shall not permit any liens or encumbrances to attach to any Primo Display
and Return Equipment and Materials or any Bottles that are in DSW’s or a DSW
Representative’s possession.


(d)                 Product Recall.  DSW shall promptly notify Primo upon DSW’s
becoming aware of any Product that is the subject of a Recall.  DSW shall bear
all costs and expenses associated with any Recall relating to Product, except to
the extent that such Recall is caused by the acts or omissions of Primo or any
of its subcontractors or representatives.


(e)                 Specifications; Product Warranty.


(i)            DSW shall ensure that all Products are produced in strict
conformance with the Specifications.


(ii)          Without limiting any other provision of this Agreement, DSW
warrants and represents that all Product will be manufactured and packaged
(including with appropriate Cap Labels and appropriately affixed caps so as to
avoid any leakage or contamination) (A) in compliance with the Specifications
and all Applicable Laws, and (B) otherwise in the manner provided for in this
Agreement, the Transition Plan or the Distribution Manual.  In addition, DSW
warrants and represents that all Product, as of the time of delivery of such
Product to a Customer, will not be contaminated, adulterated, or in any manner
unfit or unsafe for human consumption.
 
[Confidential treatment has been requested]
Page 8

--------------------------------------------------------------------------------

(iii)        DSW shall be responsible for the content of all Cap Labels
(excluding any content provided by Primo) and shall ensure that all Cap Labels
comply with Applicable Laws.


(f)                  DSW Production and Delivery Equipment and Materials.    DSW
shall be responsible for providing, at its sole cost and expense, the DSW
Production and Delivery Equipment and Materials necessary to produce Products in
accordance with the Specifications and to perform Services.  DSW shall retain
ownership of all DSW Production and Delivery Equipment and Materials
notwithstanding any Primo Intellectual Property that may be displayed on such
equipment and materials; provided, however, that DSW shall, upon expiration or
termination of this Agreement or otherwise at Primo’s request, promptly remove
any Primo Intellectual Property that may be displayed on such equipment and
materials. For clarification, DSW shall have no right, title or claim of
ownership to any Primo Intellectual Property that may be displayed on or with
such DSW Production and Delivery Equipment and Materials.


(g)               Bottles.  DSW shall provide Primo with a daily report setting
forth the total amount of Primo Bottles collected by DSW or DSW Representatives
from DSW Display and Return Equipment and Materials or Primo Display and Return
Equipment and Materials.  DSW shall also provide Primo with the monthly
reconciliation described in Schedule I with regard to Bottles.  All Primo
Bottles shall be deemed the property of Primo for all purposes under this
Agreement.  All DSW Bottles used to service a Continuing DSW Customer shall be
deemed the property of DSW for all purposes of this Agreement.  DSW shall
maintain all Bottles in good condition and appearance, ordinary wear and tear
excepted.  Primo will be responsible for any damage, loss or deficit with
respect to Bottles and shall replace such lost, missing or damaged Bottles with
replacement Bottles in accordance with this Agreement, other than with respect
to those Bottles for which Primo is paying DSW a monthly fee pursuant to Section
2 of Schedule I; DSW will be responsible for any damage, loss or deficit with
respect to the Bottles for which Primo is paying DSW a monthly fee pursuant to
Section 2 of Schedule I and shall replace such lost, missing or damaged Bottles
with replacement Bottles.  Each party shall execute, and cooperate with the
other party in filing, all documents reasonably sufficient to evidence and
protect such other party’s ownership or other interest in the Primo Bottles or
DSW Bottles, as applicable.


(h)                Display Equipment and Materials.


(i)            DSW shall not use, and shall ensure that no DSW Representative
uses, without Primo’s prior written consent, any Primo Display and Return
Equipment and Materials other than those supplied by or on behalf of Primo under
this Agreement.  DSW shall maintain adequate records of all Primo Display and
Return Equipment and Materials received from Primo in connection with this
Agreement.


(ii)          DSW shall retain ownership of all DSW Display and Return Equipment
and Materials notwithstanding any Primo Intellectual Property that may be
displayed on such equipment and materials; provided, however, that DSW shall,
upon expiration or termination of this Agreement or otherwise at Primo’s
request, promptly remove any Primo Intellectual Property that may be displayed
on such DSW Display and Return Equipment and Materials.  For clarification, DSW
shall have no right, title or claim of ownership to any Primo Intellectual
Property that may be displayed on or with such DSW Display and Return Equipment
and Materials.
 
[Confidential treatment has been requested]
Page 9

--------------------------------------------------------------------------------

(iii)        DSW periodically will inspect Primo Display and Return Equipment
and Materials and DSW Display and Return Equipment and Materials and will
provide Primo with notice of any items that are in need of repair or replacement
promptly (and no later than five (5) business days) after DSW becomes aware of
such repair and/or replacement necessity; provided, that DSW’s inspection will
be a visible, in-store inspection, and DSW will not be responsible for any
failure to identify a deficiency that is not obvious.  DSW shall not be
obligated to repair any such equipment unless separately agreed to in writing
with Primo.  Reasonably promptly after the receipt of written notice from Primo,
DSW shall (x) remove any DSW Display and Return Equipment and Materials and/or
Primo Display and Return Equipment and Materials from Customer locations as set
forth in such notice, (y) store such equipment at a DSW facility for a period of
no longer than thirty (30) days, and (z) install Primo Display and Return
Equipment and Materials when required to replace defective or obsolete equipment
or for New Customers; provided, that such Primo Display and Return Equipment and
Materials for installation (A) comply with the terms of this Agreement, (B) are
procured by Primo and delivered to DSW’s designated location at Primo’s sole
cost and expense and (C) are required to be installed in a reasonable manner
with respect to quantities and timing.  


(i)                  Reporting and Communications.  DSW shall be required to
provide, at its sole cost and expense, Primo with an electronic report on each
business day during the Term setting forth, for the previous business day,
sufficient information for Primo to invoice Customers.


(j)                 Collections.  DSW shall provide reasonable support and
assistance to Primo with regard to Customer collections and shall use its best
efforts to work and cooperate with Primo to reduce the Reconciliation Balance to
the extent commercially practicable. DSW shall be responsible for billing and
collections with respect to Continuing DSW Customers.


(k)                Best Efforts.  DSW shall exercise its best efforts to meet
and fulfill all of its duties and other obligations established in this
Agreement.  However, DSW’s exercise of such best efforts shall not operate to
forgive or excuse any failure by DSW to meet any obligation or duty imposed upon
it by this Agreement.  DSW shall not engage in any activity to circumvent this
Agreement.


(l)                  Notice of Potential Claim to Primo.  DSW shall notify Primo
within five (5) business days upon discovering any fact(s), circumstance(s) or
contention(s) that would reasonably be expected to result in a material claim
against Primo or DSW relating in any way to the Business, any Service or any
Product (hereafter collectively “occurrence”).  After providing such notice, the
parties shall mutually agree on an appropriate response to such occurrence,
which response may include diligently investigating any such occurrence.  DSW
shall reasonably cooperate with Primo in any investigation the parties may elect
to undertake.


(m)               Regional Operator Service Level Requirements.  The parties
hereto acknowledge and agree that DSW may, in its sole discretion, elect to
subcontract certain of its obligations under this Section 5 to Regional
Operators.  With respect to any such subcontract, the service level requirements
and product specifications implemented by any such Regional Operators in
connection with their agreements with Primo will be deemed compliant with DSW’s
obligations hereunder for a transition period comprised of the first ninety (90)
days after the effective date of such subcontract.



6. Primo Duties.



(a)                 Bottles.  Except as otherwise provided in Section 5(g) and
Schedule I, Primo shall, at its sole cost and expense and at no charge to DSW,
provide to DSW at its designated production locations or, as directed by DSW in
writing, Bottler production locations, all Bottles necessary for production of
Product in accordance with this Agreement.  Primo may satisfy this obligation
through used Primo Bottles and DSW Bottles located as of the Effective Date at
Customer locations, including at DSW Customer locations.  Primo shall retain
ownership of all Bottles, except for DSW Bottles.  The parties acknowledge and
agree that empty bottles that are collected at Primo Display and Return
Equipment and Materials and DSW Display and Return Equipment and Materials that
are not DSW Bottles or Primo Bottles will be scrapped and replaced in accordance
with the provisions of Section 5(g).  Primo shall make payments to DSW for the
purchase and use of DSW Bottles at DSW Customer locations as set forth in
Schedule I.  The parties understand and agree that Bottles in DSW Customer
locations as of the Targeted Commencement Date shall be Bottles that were
purchased and provided by DSW and for which DSW is being compensated by Primo
pursuant to Schedule I.
 
[Confidential treatment has been requested]
Page 10

--------------------------------------------------------------------------------

(b)               Displays and Signage.  Primo shall provide to DSW, at Primo’s
sole cost and expense, vehicle decals, displays, signage and other advertising
and marketing materials bearing Primo’s Intellectual Property in such quantities
as determined by Primo.  The cost of installation of such vehicle decals and
displays shall be the sole responsibility of DSW; provided, however, that the
installation and/or display of any such decals or displays on DSW Production and
Delivery Equipment and Materials shall be subject to the sole discretion of DSW.
 The cost of installation of displays, signage and other advertising and
marketing materials on any newly-installed Primo Display and Return Equipment
and Materials and/or newly-installed DSW Display and Return Equipment and
Materials shall be the sole responsibility of DSW.


(c)                Customer Invoices and Payment Collections. Primo shall be
solely responsible for preparing and submitting invoices to, and collecting
receivables from, Customers (other than Continuing DSW Customers).  DSW shall
provide reasonable support and assistance to Primo with regard to Customer
collections.


(d)                 Payments to DSW.


(i)            Compensation for Services.  Primo shall pay DSW for Services on
the basis of each Product delivered to a Customer (other than a Continuing DSW
Customer) in accordance with the payment terms set forth on Schedule E.  Primo
shall be required to make such payments to DSW on a monthly basis with such
payments due from Primo to DSW for Products delivered by DSW hereunder in any
month no later than the fifteenth (15th) day of the following month.  Should the
fifteenth (15th) day fall on a weekend or holiday, payment will be disbursed on
the next business day.  All past due amounts are subject, at DSW’s sole
discretion, to a late charge of 1.5% per month on the unpaid balance.


(ii)          Reconciliation Balance.  Primo shall be entitled to recover from
DSW fifty percent (50%) of the total aggregate Reconciliation Balance associated
with all Customers (other than Continuing DSW Customers) for each calendar
quarter during the Term; provided, however, that such amount shall be capped at
ten percent (10%) of the total amount owed to DSW for Products delivered by or
on behalf of DSW to such Customers during the period, unless any amounts in
excess of such cap are the result of DSW’s breach of this Agreement.  Primo will
provide to DSW a separate invoice and supporting detail for each such recovery.


(iii)       DSW acknowledges and agrees that Primo shall have no payment
obligation whatsoever to any DSW Representative and that DSW shall be solely
responsible for all payments owed to DSW Representatives.


(iv)         DSW shall be responsible for all taxes associated with payments
made to DSW under this Agreement, and Primo shall be responsible for all taxes
associated with payments made to Primo under this Agreement.


(e)                Primo Best Efforts.  Primo shall exercise its best efforts to
meet and fulfill all of its duties and other obligations established in this
Agreement.  However, Primo’s exercise of such best efforts shall not operate to
forgive or excuse any failure by Primo to meet any obligation or duty imposed
upon it by this Agreement.
 
[Confidential treatment has been requested]
Page 11

--------------------------------------------------------------------------------

(f)                  Product Recall.  Primo shall promptly notify DSW of Primo
becoming aware of any Product that is the subject of a recall.  Primo shall bear
all costs and expenses associated with any recall relating to Product to the
extent not otherwise the responsibility of DSW pursuant to Section 5(d).


(g)                Notice of Potential Claim to DSW.  Primo shall notify DSW
within five (5) business days upon discovering any fact(s), circumstance(s) or
contention(s) that would reasonably be expected to result in a material claim
against Primo or DSW relating in any way to the Business, any Service or any
Product (hereafter collectively “occurrence”).  After providing such notice, the
parties shall mutually agree on an appropriate response to such occurrence,
which response may include diligently investigating any such occurrence.  Primo
shall reasonably cooperate with DSW in any investigation the parties may elect
to undertake.


(h)                Display Equipment and Materials.


(i)            Primo shall retain ownership of all Primo Display and Return
Equipment and Materials notwithstanding any DSW Intellectual Property that may
be displayed on such equipment and materials; provided, however, that Primo
shall, upon expiration or termination of this Agreement, promptly remove any DSW
Intellectual Property that may be displayed on such Primo Display and Return
Equipment and Materials.  For clarification, Primo shall have no right, title or
claim of ownership to any DSW Intellectual Property that may be displayed on or
with such Primo Display and Return Equipment and Materials.


(ii)          Primo shall be responsible, at its sole cost and expense, for
replacing and/or repairing (whether due to damage, obsolescence or otherwise)
all Primo Display and Return Equipment and Materials and DSW Display and Return
Equipment and Materials (or engaging a third party to do so) promptly after
receiving notice from DSW of such repair and/or replacement requirement (subject
to Primo’s review and confirmation, in its reasonable discretion, of the need
for such repair and/or replacement) or otherwise upon Primo’s discovering such
issue, subject to DSW’s obligations set forth in Section 5(i)(iii).  For further
clarity, Primo will have no obligation to compensate DSW for the value of any
DSW Display and Return Equipment and Materials that are replaced by Primo and
DSW in accordance with this paragraph (h) and Section 5(i)(iii).  Primo shall be
required to remove, at its sole cost and expense, all Primo Display and Return
Equipment and Materials stored at DSW’s facilities within thirty (30) days of
the commencement of such storage.



7. Related Agreements.



(a)                Bottle Supply Agreement.  The parties shall negotiate in good
faith and use best efforts to enter into a mutually agreeable supply agreement
with respect to the supply of Bottles by DSW to Primo for use in the Products
(the “Bottle Supply Agreement”) on or prior to the Targeted Commencement Date,
which Bottle Supply Agreement will designate DSW as Primo’s primary supplier of
Bottles, to the extent that DSW can supply, at market competitive prices, within
Primo’s geographic territories and meet Primo’s bottle specifications.


(b)                 Warrant Purchase Agreement.  On the Targeted Commencement
Date, Primo shall grant DSW a warrant (the “Warrant”) to purchase four hundred
seventy-five thousand (475,000) unregistered shares of Primo Common Stock on or
prior to January 1, 2021 at a price equal to twenty-five percent (25%) over the
closing price of Primo’s Common Stock on the Nasdaq Stock Market for the trading
day immediately prior to the Effective Date.
 
[Confidential treatment has been requested]
Page 12

--------------------------------------------------------------------------------

8.
Intellectual Property.




(a) License from DSW to Primo.



(i)            Intellectual Property License.  DSW represents and warrants that
it is the owner of all right, title and interest in the DSW Intellectual
Property.  DSW hereby grants Primo the royalty-free, non-exclusive, personal,
non-assignable and non-sub-licensable right to use the DSW Intellectual Property
within the Territory solely in conjunction with (A) Primo’s performance of its
duties under this Agreement, (B) the delivery and sale of DSW branded Products,
and (C) with respect to the DSW Patents, to manufacture and produce (or have
manufactured and produced) certain Primo Display and Return Equipment and
Materials using and incorporating the DSW Patents, solely during the Term of
this Agreement.  Primo shall maintain all Bottles, displays and other articles,
property and materials used in conjunction with DSW Intellectual Property at a
high level of quality and appearance.  Any and all uses by Primo of any of the
DSW Intellectual Property, other than the regular and intended use of DSW
Intellectual Property as contemplated by this Agreement or contained on or in
materials supplied directly by DSW, must be approved in advance in writing by
DSW.  Primo will promptly advise DSW in writing upon learning of any
infringement, potential infringement, or misuse of any of any DSW Intellectual
Property.  Primo shall cease all use of the DSW Intellectual Property upon
expiration or termination of this Agreement; provided, that (x) effective upon
the expiration or termination of this Agreement (other than termination by DSW
pursuant to Section 15), DSW will grant Primo the non-exclusive, personal,
non-assignable and non-sub-licensable right to use the DSW Patents within the
Territory solely to manufacture and produce (or have manufactured and produced)
display and return equipment to be used in connection with the Business, for
which Primo will pay DSW an annual royalty equal to four percent (4%) of the
manufacturing cost paid by Primo for such equipment and (y) Primo will have the
right to continue to use (in connection with the Business and in accordance with
the terms hereof) Primo Display Equipment and Materials that incorporate a DSW
Patent and were manufactured prior to the expiration or termination of this
Agreement.  It is understood and acknowledged by the parties hereto that all
rights related to the DSW Intellectual Property are reserved by DSW except only
for the limited rights granted expressly to Primo under this Agreement.


(ii)          Restrictions.  Primo will not use any of the DSW Intellectual
Property or the designation “DS Waters” in any form as a trademark, a trade
name, or in its corporate or business name without the prior written approval of
DSW, and in any event even with such approval, not to exceed the Term.  Primo
acknowledges the validity of, and will not contest, any such DSW Intellectual
Property.  Primo will not manufacture, package or deliver any other beverage
product under any trademark, trade dress or in any container that is an
imitation of any DSW Intellectual Property or which is likely to be confused or
cause confusion or be confusingly similar to or be passed off as such DSW
Intellectual Property.  Primo will not manufacture, package or deliver any
product under any trademark or other designation that is an imitation,
counterfeit, copy or infringement of, or confusingly similar to any of the DSW
Intellectual Property.  Primo will not knowingly do anything to impair or harm
or intended to impair or harm any of the DSW Intellectual Property.


(iii)        Goodwill.  Nothing herein contained and nothing done or permitted
pursuant to this Agreement will give Primo any rights in the goodwill of the DSW
Intellectual Property.  Primo hereby disavows any claim to any rights of any
kind whatsoever in the goodwill of the DSW Intellectual Property or any right to
use or apply the DSW Intellectual Property other than as expressly permitted in
this Agreement and, covenants that during the Term, and after expiration or
termination, of this Agreement, Primo will not make, assert or support any claim
to any rights of any kind whatsoever in the goodwill of the DSW Intellectual
Property and will not challenge the validity of the DSW Intellectual Property or
the ownership thereof.
 
[Confidential treatment has been requested]
Page 13

--------------------------------------------------------------------------------

(b) License from Primo to DSW.



(i)            Intellectual Property License.  Primo represents and warrants
that it is the owner of all right, title and interest in the Primo Intellectual
Property.  Primo hereby grants DSW the royalty-free, non-exclusive, personal,
non-assignable and non-sub-licensable right to use the Primo Intellectual
Property within the Territory solely during the Term and solely in conjunction
with (A) DSW’s performance of its duties under this Agreement, (B) the delivery
and sale of Primo branded Products, and (C) with respect to the Primo patents,
only as strictly necessary for servicing of Primo Display and Return Equipment
and Materials using and incorporating the Primo Patents.  DSW shall maintain all
Bottles, displays and other articles, property and materials used in conjunction
with the Primo Intellectual Property at a high level of quality and appearance
as provided in this Agreement.  Any and all uses by DSW of any of the Primo
Intellectual Property, other than the regular and intended use of Primo
Intellectual Property as contemplated by this Agreement or contained on or in
materials supplied directly by Primo, must be approved in advance in writing by
Primo.  DSW will promptly advise Primo in writing upon learning of any
infringement, potential infringement, or misuse of any of any Primo Intellectual
Property.  DSW shall cease all use of the Primo Intellectual Property upon
termination of this Agreement.  It is understood and acknowledged by the parties
hereto that all rights related to the Primo Intellectual Property are reserved
by Primo except only for the limited rights granted expressly to DSW under this
Agreement.


(ii)         Restrictions.  DSW will not use any Primo Intellectual Property or
the designation “Primo” in any form as a trademark, a trade name, or in its
corporate or business name without the prior written approval of Primo, and in
any event even with such approval, not to exceed the Term.  DSW acknowledges the
validity of, and will not contest, any such Primo Intellectual Property.  DSW
will not manufacture, package or deliver any other beverage product under any
trademark, trade dress or in any container that is an imitation of any Primo
Intellectual Property or which is likely to be confused or cause confusion or be
confusingly similar to or be passed off as such Primo Intellectual Property.
 DSW will not manufacture, package or deliver any product under any trademark or
other designation that is an imitation, counterfeit, copy or infringement of, or
confusingly similar to any of the Primo Intellectual Property.  DSW will not
knowingly do anything to impair or harm or intended to impair or harm any of the
Primo Intellectual Property.


(iii)         Goodwill.  Nothing herein contained and nothing done or permitted
pursuant to this Agreement will give DSW any rights in the goodwill of the Primo
Intellectual Property.  DSW hereby disavows any claim to any rights of any kind
whatsoever in the goodwill of the Primo Intellectual Property or any right to
use or apply the Primo Intellectual Property other than as expressly permitted
in this Agreement and, covenants that during the Term, and after expiration or
termination, of this Agreement, DSW will not make, assert or support any claim
to any rights of any kind whatsoever in the goodwill of the Primo Intellectual
Property and will not challenge the validity of the Primo Intellectual Property
or the ownership thereof.


(c)                 Improvements and Inventions.


(i)            DSW agrees that the Primo Intellectual Property, and any
improvements thereto which are made by DSW in the course of performing this
Agreement (the “Primo Improvements”), are and shall be the exclusive property of
Primo, and DSW hereby assigns any such improvements to Primo; provided, however,
that Primo hereby grants DSW the royalty-free, non-exclusive, personal,
non-assignable and non-sub-licensable right to use the Improvements within the
Territory, after the Term, in connection with DSW Business.  DSW shall
reasonably cooperate with Primo, and execute assignments and other documents,
reasonably necessary to give effect to the foregoing.
 
[Confidential treatment has been requested]
Page 14

--------------------------------------------------------------------------------

(ii)          Primo agrees that the DSW Intellectual Property, and any
improvements thereto which are made by Primo in the course of operating the
Business (the “DSW Improvements”), are and shall be the exclusive property of
DSW, and Primo hereby assigns any such improvements to DSW; provided, however,
that DSW hereby grants Primo the royalty-free, non-exclusive, personal,
non-assignable and non-sub-licensable right to use the Improvements within the
Territory, after the Term, in connection with Primo Business.  Primo shall
reasonably cooperate with DSW, and execute assignments and other documents,
reasonably necessary to give effect to the foregoing.


9.
Confidentiality.



(a)                 Each party acknowledges that, as a result of the performance
of this Agreement, it may have access to and may become familiar with various
trade secrets and confidential information of the other party, including, but
not limited to, materials or records of a proprietary nature, trade secrets,
engineering or technical data, records and matters relating to research,
finances, accounting, sales, profits, markets, market research, personnel,
management and operations, manufacturing processes or techniques, matters
particularly relating to operations such as customer lists, price lists,
specifications (including without limitation the Specifications), and
information regarding customers and their requirements, costs of providing
service, and equipment and equipment maintenance costs, customer requirements,
computer systems, programs, files, and other data not generally available to the
public (the “Confidential Information”).  “Confidential Information” shall not
include information that (i) is in or becomes part of the public domain other
than as a result of any breach of this Agreement by the Receiving Party, (ii)
was or becomes available to the Receiving Party on a non-confidential basis from
a source other than the Disclosing Party provided such source was not reasonably
known by the Receiving Party to be under an obligation of confidentiality with
respect to such information to the Disclosing Party, (iii) was within the
Receiving Party’s possession prior to its being furnished to the Receiving Party
by the Disclosing Party provided the source of such information was not known by
the Receiving Party to be under an obligation of confidentiality with respect to
such information to the Disclosing Party, or (iv) was independently developed by
the Receiving Party without reference to the Confidential Information of the
Disclosing Party.


(b)                Each party in such party’s capacity as a recipient of such
Confidential Information (the “Receiving Party”) of the other party (the
“Disclosing Party”) agrees not to (i) disclose the Confidential Information of
the Disclosing Party to any third party other than the Receiving Party’s
employees, agents and representatives and, in the case of DSW, DSW’s
Representatives, in each case who need to know such Confidential Information to
perform the Receiving Party’s obligations under this Agreement and have been
directed to, maintain the confidentiality of such Confidential Information, or
(ii) use the Disclosing Party’s Confidential Information for any purpose other
than to perform its obligations under this Agreement.  Each party shall be
responsible for any breach of this Article 9 by its employees, agents and
representatives.  The foregoing obligations shall continue during the Term and
for a period of two (2) years thereafter except with respect to trade secrets,
wherein such obligations shall remain so long as such trade secrets remain such
under applicable law.


(c)                Upon the termination of this Agreement or earlier, upon the
Disclosing Party’s demand, the Receiving Party shall, at its election, either
return all of the Disclosing Party’s Confidential Information to the Disclosing
Party (or a third party designated by the Disclosing Party), or destroy it.  


(d)                 The Receiving Party may disclose Confidential Information of
the Disclosing Party to the extent that it is required by law or governmental
authority to disclose, provided that the Receiving Party gives the Disclosing
Party as much advance notice as is practicable regarding any required
disclosure, and that any such disclosure is limited to the applicable
governmental requirement.
 
[Confidential treatment has been requested]
Page 15

--------------------------------------------------------------------------------

10. Non-Competition and Non-Solicitation.




(a) By DSW:



(i)            Except as otherwise provided in this Agreement with respect to
Continuing DSW Customers prior to December 31, 2014, during the Term, DSW shall
not, directly or indirectly, provide, or contract with or arrange for a third
party to provide, the 3 or 5 gallon bottled water retail exchange service on
behalf of itself or anyone other than Primo in the Territory.


(ii)         During the Term, and for a period of one (1) year after the Term,
DSW shall not, directly or indirectly, solicit any Customer for the provision of
3 or 5 gallon bottled water retail exchange service in the Territory; provided,
however, that this restriction shall not apply (y) after the Term, to DSW
Customers and Continuing DSW Customers, or (z) upon the termination of this
Agreement by DSW pursuant to Section 15.  Upon termination or expiration of this
Agreement for any reason, Primo shall assign to DSW any and all rights it may
have under any vendor agreements or other arrangements with any DSW Customer.


(iii)        Except as set forth above, nothing herein shall be deemed to
prohibit DSW from conducting the DSW Business in any manner, including, but not
limited to, (x) distributing bottled water products within the Territory, (y)
providing bottled water sale and delivery services to home and/or office
customers in the Territory, and (z) selling or providing other water-based and
related products and services not expressly covered by this Agreement,
including, but not limited to, water refill vending machine services and ice
products and services, in each case subject to DSW’s obligations to provide the
Services under this Agreement.


(iv)         In no event, however, shall DSW:  (A) provide Primo Water to any
third party, or make any use of the Primo Display and Return Equipment and
Materials, Primo Bottles, or Primo Intellectual Property, except on behalf of
Primo and as authorized by Primo pursuant to this Agreement, or (B) deliver any
Product to anyone, other than Product to a Customer on behalf of Primo pursuant
to this Agreement, in any truck, trailer or other vehicle that visibly bears any
Primo Intellectual Property.  DSW shall be responsible for ensuring that all
Bottlers and Distributors comply with the foregoing provisions of this
paragraph.



(b) By Primo:



(i)            For a period of one (1) year after the Term, Primo shall not,
directly or indirectly, except as expressly set forth in this Agreement, (A)
provide, or contract with or arrange for a third party to provide, 3 or 5 gallon
bottled water retail exchange service to any DSW Customer or Continuing DSW
Customer in the Territory, or (B) solicit any DSW Customer or Continuing DSW
Customer for the provision of 3 or 5 gallon bottled water retail exchange
service in the Territory; provided however, that the foregoing restrictions
shall not apply upon the termination of this Agreement by Primo pursuant to
Section 14.


(ii)          Except as set forth above, nothing herein shall be deemed to
prohibit Primo from conducting the Primo Business in any manner, including, but
not limited to, (x) distributing bottled water products within the Territory,
(y) providing bottled water sale and delivery services to home and/or office
customers in the Territory, and (z) selling or providing other water-based and
related products and services not expressly covered by this Agreement,
including, but not limited to, water refill vending machine services and ice
products and services, in each case subject to Primo’s obligations to use DSW to
provide the Services under this Agreement.
 
[Confidential treatment has been requested]
Page 16

--------------------------------------------------------------------------------

(iii)        In no event, however, shall Primo:  (A) provide DSW Water to any
third party, or make any use of the DSW Display and Return Equipment and
Materials, DSW Bottles, or DSW Intellectual Property, except pursuant to this
Agreement, or (B) deliver Product in any truck, trailer or other vehicle that
visibly bears any DSW Intellectual Property.


11.               Equitable Relief.  Each party acknowledges and agrees that all
covenants, provisions and restrictions set forth in Articles 9 and 10 of this
Agreement are reasonable, appropriate, fair and valid under the circumstances,
and that money damages may not be an adequate remedy in the event of any breach
of such covenants, provisions and restrictions by the other party.  Accordingly,
the non-breaching party is hereby authorized and entitled, in addition to all
other rights and remedies available to such party, to seek from any court of
competent jurisdiction equitable relief, including, but not limited to, interim
and permanent injunctive relief.


12.                Independent Contractors.  The parties acknowledge and agree
that this Agreement establishes a relationship between them of that of
independent contractors.  Nothing herein contained or done pursuant hereto shall
constitute either party as a general agent of the other party for any purpose
whatever.  All things done and to be done by either party pursuant to the
provisions hereof or done by such party in anticipation of this Agreement,
unless expressly otherwise provided herein, shall be at such party’s own cost
and expense.


13.                Termination Upon Expiration of Initial or Renewal Term.
 Either party may terminate this Agreement for any reason, expressed or not
expressed, by giving the other party written notice of termination at least
twelve (12) months prior to the end of the Initial Term or any Renewal Term.
 Such termination shall become effective only at the end of such Term.



14. Termination by Primo for Cause.



(a)                 Primo may terminate this Agreement immediately upon the
occurrence of any of the following events, by giving written notice thereof to
DSW:


(i)            DSW’s liquidation, sale or other disposition of all or a
substantial portion of the assets of its business, including without limitation
the portion of the DSW Business relating to this Agreement, to a third party who
is, or who is an Affiliate of, a direct competitor of Primo that is among the
top five by volume in the 3 and 5 gallon pre-packaged bottle water exchange
business in the Territory.


(ii)          The transfer by DSW’s owner(s) of a majority of the controlling
interest in DSW, whether by merger or otherwise, to a third party who is, or who
is an Affiliate of, a direct competitor of Primo that is among the top five by
volume in the 3 and 5 gallon pre-packaged bottle water exchange business in the
Territory.


(iii)        The filing by DSW of a petition seeking liquidation,
reorganization, arrangement, readjustment of debts or any other relief under the
Federal Bankruptcy Code or under any other act or law pertaining to insolvency
or debtor relief, whether state or federal, or the filing against DSW of any
such petition which is not dismissed within sixty (60) days of filing.


(iv)         A custodian, trustee, receiver, or assignee for the benefit of
creditors is appointed or takes possession of any of DSW’s assets.


(v)            Any assignment of this Agreement by DSW, other than an assignment
authorized under Section 19.
 
[Confidential treatment has been requested]
Page 17

--------------------------------------------------------------------------------

(c)                Primo may terminate this Agreement upon DSW’s breach of, or
failure or inability to execute, any covenant, agreement, payment,
representation, warranty or other obligations contained in this Agreement
(including without limitation any Schedule), the Transition Plan or the
Distribution Manual in any material respect, by giving written notice thereof to
DSW and an opportunity for DSW to cure such default within the following forty
five (45) days, provided DSW has failed to cure within the period specified.



15. Termination by DSW for Cause.



(a)                DSW may terminate this Agreement immediately upon the
occurrence of any of the following events, by giving written notice thereof to
Primo:


(i)            Primo’s liquidation, sale or other disposition of all or a
substantial portion of the assets of its business to a third party who is, or
who is an Affiliate of, a direct competitor of DSW that is among the top five by
volume in the home and office bottled water delivery business in the Territory.


(ii)          The transfer by Primo’s owner(s) of a majority of the controlling
interest in Primo, whether by merger or otherwise, to a third party who is, or
who is an Affiliate of, a direct competitor of DSW that is among the top five by
volume in the home and office bottled water delivery business in the Territory.


(iii)        The filing by Primo of a petition seeking liquidation,
reorganization, arrangement, readjustment of debts or any other relief under the
Federal Bankruptcy Code or under any other act or law pertaining to insolvency
or debtor relief, whether state or federal, or the filing against Primo of any
such petition which is not dismissed within sixty (60) days of filing.


(iv)          A custodian, trustee, receiver, or assignee for the benefit of
creditors is appointed or takes possession of any of Primo’s assets.


(v)            Any assignment of this Agreement by Primo, other than an
assignment authorized under Section 19.


(b)               DSW may terminate this Agreement upon Primo’s breach of, or
failure or inability to execute, any covenant, agreement, payment,
representation, warranty or other obligations contained in this Agreement
(including without limitation any Schedule), the Transition Plan or the
Distribution Manual in any material respect, by giving written notice thereof to
Primo and an opportunity for Primo to cure such default within the following
forty five (45) days, provided Primo has failed to cure within the period
specified.


(c)                DSW may, on or before January 31, 2016, terminate this
Agreement upon six (6) months’ prior written notice if the total volume of
Products delivered by DSW under this Agreement during any consecutive twelve
(12) month period ending on or after December 31, 2015 is less than four million
(4,000,000) units of Products (the “Minimum Volume Obligation”); provided,
however, that termination shall be DSW’s sole and exclusive remedy in the event
that the Minimum Volume Obligation is not satisfied.


16.                Post-Termination Requirements.  In addition to all other
requirements, terms, provisions and conditions of this Agreement, upon
termination of this Agreement for any reason, the following additional
requirements and provisions shall apply:
 
[Confidential treatment has been requested]
Page 18

--------------------------------------------------------------------------------

(a)                 Termination of this Agreement shall not release either party
from the payment of any sum then or thereafter owing to the other, and all such
amounts shall be paid within thirty (30) days of the termination hereof.


(b)                 DSW shall, within thirty (30) days after termination hereof,
make available for pick up and removal by Primo, at Primo’s sole cost and
expense, in good and usable condition, normal wear and tear excepted, all
Bottles then in DSW’s or any DSW Representative’s possession that have not been
filled and all Primo Display and Return Equipment and Materials in DSW’s or any
DSW Representative’s possession.  DSW shall, within thirty (30) days after
termination hereof, pay Primo the depreciated value for any Primo Display and
Return Equipment and Materials (i) that DSW or any DSW Representative used in
the Business which cannot be located, or (ii) which is located at a DSW
Customer.


(c)                 Primo shall, within ninety (90) days after termination
hereof, purchase from DSW, and pick-up and remove from DSW facilities at Primo’s
sole cost and expense, all finished Products packaged in Primo Bottles, and that
comply with the warranty and other provisions of this Agreement, then in DSW’s
inventory but not yet delivered to Customers at the rate set forth in subsection
6 of Schedule E and the payment procedures set forth in this Agreement;
provided, that DSW agrees to use its best efforts and cooperate with Primo to
manage Product inventory levels in a manner that minimizes Primo’s obligation to
purchase any unwanted Product pursuant to this subsection (c).


(d)                DSW shall, repurchase from Primo and pay for all Bottles
previously purchased by Primo from DSW pursuant to subsection 1 of Schedule I
(which were initially DSW Bottles but which became Primo Bottles upon such
purchase by Primo) at the same price and on the payment terms as applied to
Primo pursuant to such subsection.


(e)                 DSW shall reasonably cooperate with Primo at no charge to
transition the services performed by DSW hereunder to Primo or a third party
designated by Primo.


(f)                  For the avoidance of doubt, the provisions of Sections 5(a)
(solely with respect to Products purchased pursuant to Section 16(c) and without
regard to the Service), 5(e), 8, 9, 10, 16, 17, 20, 21 as well as any other
provision of this Agreement that by its terms survives expiration or termination
of this Agreement, shall survive such expiration or termination.


17.
Audit Rights.



(a)                Primo may audit (a) DSW’s books and records, at its sole cost
and expense except as otherwise set forth below, to verify the delivered Product
volumes on which payments are based during the Term and for three (3) years
thereafter, and (b) DSW’s inventory of Products, Bottles and Primo Display and
Return Equipment and Materials during the Term and for one (1) year thereafter,
at its sole cost and expense, to verify such inventories during the Term;
provided Primo provides DSW with reasonable advance notice of such audit and
such audit is conducted during normal business hours.  Primo shall provide DSW
with a report in good faith setting forth the results of any such audit.  In the
event such audit shows that the actual delivered Product volume is more or less
than the delivered Product volume upon which payments made hereunder were based,
Primo or DSW, as applicable, shall pay to the other party such difference.  In
addition, if the magnitude of any overpayment or underpayment is more than three
percent (3%), then DSW (in the case of an overpayment) shall be required to
reimburse Primo for the costs of the audit or Primo (in the case of an
underpayment) shall be solely responsible for the costs of the audit and shall
be required to reimburse DSW for any costs or expenses it has incurred in
connection with such audit.
 
[Confidential treatment has been requested]
Page 19

--------------------------------------------------------------------------------

(b)                 DSW anticipates that it will begin publicly filing, via the
SEC’s EDGAR website, financial information as required by Applicable Laws
relating to its public debt for fiscal periods commencing in 2014 (“DSW Public
Fillings”).  If DSW does not commence making the DSW Public Filings by April 30,
2014, or subsequently ceases to make DSW Public Filings for any annual fiscal
period, DSW agrees to provide Primo, from time to time upon Primo’s reasonable
request, DSW’s audited financial statements, which audited financial statements
will be treated at Confidential Information of DSW pursuant to Section 9.  In
addition, DSW shall promptly notify Primo of any material weakness or
deterioration in its financial position, including without limitation the
occurrence of any default under any of its material debt obligations.


18.               Severability.  The provisions of this Agreement shall be
severable, and the invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of the remaining provisions.  Any
provision or term declared void or unenforceable by a court or other body having
jurisdiction and authority to do so shall, where possible, be modified or
rewritten to reflect the intent of the parties expressed herein.


19.                Assignment.  This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their successors and permitted
assigns.  Neither party’s rights or obligations hereunder shall be assigned or
transferred, in whole or in part, directly or indirectly, whether by such party,
by operation of law, or otherwise, to any person, company, firm, or corporation,
without the prior written consent of the other party; provided, however, (i)
Primo may transfer or assign its rights hereunder to an affiliate or successor
business, including a purchaser of all or substantially all of Primo’s assets,
or those relating to the portion of the Primo Business to which this Agreement
relates, other than a direct competitor of DSW that is among the top five by
volume in the home and office bottled water delivery business in the Territory,
without DSW’s consent, and (ii) DSW may transfer or assign its rights hereunder
to an affiliate or successor business, including a purchaser of all or
substantially all of DSW’s assets, or those relating to the portion of the DSW
Business to which this Agreement relates, other than a direct competitor of
Primo that is among the top five by volume in the 3 and 5 gallon pre-packaged
bottle water exchange business in the Territory, without Primo’s consent, in
each case conditioned upon such affiliate’s or successor’s written agreement and
commitment to maintain this Agreement intact and to honor all of its provisions
for the remaining Term hereof, subject to all the provisions and conditions
hereof.  Notwithstanding the foregoing, DSW may subcontract its bottling and
distribution obligations hereunder to Bottlers and Distributors without the
express written consent of Primo.


20.                Claims and Indemnity; Insurance.


(a)                DSW agrees to defend, indemnify and save harmless Primo, its
Affiliates, Customers and its and their officers, directors, employees and
agents (collectively, “Indemnified Parties”) from and against any and all third
party claims, actions, suits, proceedings, liabilities, judgments, losses,
damages, costs or expenses (including without limitation reasonable attorneys’
fees and court costs) (collectively, “Losses”) which any Indemnified Party may
hereinafter incur, suffer, sustain or be required to pay arising out of,
connected with or resulting from (i) any breach by DSW or any DSW Representative
of any term, condition, representation or warranty in this Agreement, (ii) DSW’s
or any DSW Representative’s negligence or willful misconduct in performing this
Agreement, or (iii) any claim that any DSW Intellectual Property infringes or
violates the rights of any third party.  The right to indemnification hereunder
shall survive the expiration or termination of this Agreement.


(b)                 Primo agrees to defend, indemnify and save harmless DSW, the
DSW Representatives, and its and their officers, directors, employees and agents
(collectively, “DSW Indemnified Parties”) from and against any and all Losses
which any DSW Indemnified Party may hereinafter incur, suffer, sustain or be
required to pay arising out of, connected with or resulting from (i) any breach
by Primo of any term, condition, representation or warranty in this Agreement,
(ii) Primo’s negligence or willful misconduct in performing this Agreement, or
(iii) any claim that any Primo Intellectual Property infringes or violates the
rights of any third party.  The right to indemnification hereunder shall survive
the expiration or termination of this Agreement.
 
[Confidential treatment has been requested]
Page 20

--------------------------------------------------------------------------------

(c)                Each party shall maintain, at its sole cost and expense,
insurance in the types and amounts set forth on Schedule D.  All policies of
insurance procured by a party shall (i) be issued by insurance companies with
reasonably suitable financial ratings as rated in the most currently available
“Best’s” insurance reports, and licensed to do business in the Territory; (ii)
be written as primary policies and not contributing with, nor in excess of,
coverage that the other party may carry; (iii) include the other party as
additional insured; and (iv) provide that such policies may not be canceled with
respect to the other party except after thirty (30) days’ prior written notice
from the insurance company to the other party.  Each party shall furnish to the
other party, annually upon request by the other party and additionally upon any
policy change, certificates of such insurance.


(d)                 For further clarity, it is the parties’ intent and
understanding that DSW will be responsible for managing and resolving, at its
sole cost, consumer claims relating to the production and delivery of Products
hereunder, including but not limited to claims related to leaks, Product
quality, and vehicular accidents, but excluding claims related to marketing,
advertising or any other activity of Primo in connection with the Business.  DSW
also will be responsible for any loss or damage caused by the negligent
assembly, installation or removal of any display equipment by DSW or any DSW
Representative hereunder, provided that such assembly, installation or removal
will not be deemed negligent to the extent it complies with training instruction
and materials provided by Primo.  Primo will be responsible for any loss or
damage arising from a defect in the design or manufacture of any Primo Display
and Return Equipment and Materials, and any damage to or theft of Primo Display
and Return Equipment and Materials at Customer locations that is not caused by
DSW or its Representatives, and any deficiency in required training instruction
and materials provided by Primo to DSW pursuant to the Transition Plan or the
Distribution Manual.


21.                Limitation of Liability.  Except for any third party
indemnification claims pursuant to Section 20, in no event shall either party be
liable to the other party for any special, incidental, speculative, punitive or
consequential damages, whether or not such party has been advised of or has
reason to know of such damages.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.


22.               Force Majeure.  Neither party shall be liable hereunder by
reason of any failure or delay in the performance of its obligations hereunder,
on account of strikes, shortages, riots, insurrection, fires, flood, storm,
explosions, acts of nature, war, terrorism, governmental action, labor
conditions, earthquakes, material shortages, or any other cause beyond the
reasonable control of such party (collectively, “Force Majeure Events”).  A
failure of performance by a DSW Representative shall not, in and of itself, be
deemed a Force Majeure Event for DSW, unless such failure of performance by a
DSW Representative was itself the result of a Force Majeure event.  The excused
party shall use reasonable efforts under the circumstances to avoid or remove
such causes of non-performance and shall proceed to perform with reasonable
dispatch whenever such causes are removed or ceased.


23.                Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its laws and decisions relating to conflicts of laws.
 
[Confidential treatment has been requested]
Page 21

--------------------------------------------------------------------------------

24.                Dispute Resolution.
 
(a)      Informal Dispute Resolution.
 

(i) Issue Resolution.

 

(A) From time to time, issues will arise that cannot be resolved at the various
levels of management within the Primo and DSW operational teams. These issues
may arise in a particular territory, with regard to a particular customer or
with regard to a particular service. These issues may involve obligations of
each party, performance, deliverables or service quality, personnel, or other
topics.

 

(B) The parties’ primary intent is to have issues resolved by the appropriate
levels of authority without the need for formal dispute resolution in accordance
with Section 24(b). However, nothing herein shall limit either party’s right to
forego the informal dispute resolution mechanism described herein and initiate
formal dispute resolution as set forth in Section 24(b) of the Agreement. In
addition, the Escalation Procedures (as defined below) shall not hinder or
prevent either Party from exercising its rights under the Agreement (to the
extent that such party has such rights).




(ii) Escalation Procedures.

 
The parties agree to use the informal dispute resolution procedures below,
involving the successive referral of an issue to mid-level and senior management
of Primo and DSW, as appropriate (the “Escalation Procedures”).



(A) Notification. The appropriate representatives of either party may decide
that escalation is desirable when resolution of an issue appears unachievable at
the current management level.  In this case, such representative desiring
escalation provides written notice of its intention to the representative(s) of
the other party. At either such representative’s request, the representatives
currently engaged in attempting to resolve the issue shall meet again to attempt
resolution of the issue prior to escalation to the next level.  If and to the
extent the issue cannot be resolved at the current management level, the issue
will then be escalated after good faith attempts by both parties’
representatives to resolve the issue at the current level.

 

(B) Documentation. The representatives of each party will jointly develop a
short briefing document called the “Statement of Issue for Escalation” that
describes the issue, relevant impact, and positions of both parties.

 

(C) Request for Assistance. A meeting will be scheduled with appropriate
representatives as described below (phone or videoconference in most cases). The
Statement of Issue for Escalation will be sent in advance to the appropriate
participants. The parties intend that issues are escalated for review and
resolution to the next level of management as follows: (1) the parties’
respective senior vice presidents of operations, (2) the parties’ respective
chief operating officers and chief financial officers, and (3) the parties’
respective chief executive officers.  If an issue is not successfully resolved
at a level of management within ten (10) days of being escalated to such level
of management, the parties will escalate the issue to the next level of
management; provided that the CEOs will have an unlimited number of days to
review and resolve such issue, subject to each party’s right to initiate formal
dispute resolution as set forth in the Agreement at any time.

 
[Confidential treatment has been requested]
Page 22

--------------------------------------------------------------------------------

(D) Issue Review. Following review and resolution of the issue, the applicable
decision shall be appropriately documented and returned to both parties’
representatives that initiated the issue.

 
(b)       Arbitration.  Any dispute or disagreement involving or including Primo
and which pertains to or arises out of this Agreement or the Business shall be
settled by non-binding mediation to be conducted in Washington, D.C. by a
mediator selected jointly by the parties or, in the absence of agreement on
mediator selection, by a mediator appointed by the American Arbitration
Association in accordance with its rules and provisions pertaining to
non-binding mediation in commercial disputes.  Except for the parties’ own
expenses, which shall be borne individually, the parties shall jointly share the
costs and expenses of such mediation.  If such mediation fails to resolve such
dispute or disagreement, then the dispute or disagreement shall be settled by
arbitration to be held in Washington, D.C., in accordance with the rules of the
American Arbitration Association, or its successor.  The decision of the
arbitrator shall be conclusive and binding on the parties to the arbitration.
 The prevailing party in any arbitration shall be entitled to recover from the
other party or parties, the costs and expenses of maintaining such arbitration,
including reasonable attorney’s fees and costs incurred before such arbitration
is commenced, during arbitration and on appeal.


25.               Entire Agreement; Amendment.  This Agreement, including all
Schedules hereto (as amended from time to time), the Transition Plan and the
Distribution Manual (as amended from time to time) constitute the entire
agreement between the parties, and supersede and terminate any and all prior
agreements and understandings between them relating to the subject matter hereof
(other than the Bottle Supply Agreement and the Warrant, which shall be deemed
separate agreements addressing separate subject matters).  The terms and
conditions of the Schedules, the Transition Plan and the Distribution Manual are
incorporated herein by reference.  Except as otherwise provided herein (for
example, with respect to amendments to the Transition Plan or the Distribution
Manual), this Agreement may be amended or changed only by a written instrument
signed by both parties hereto.


26.               Notices.  Any notices required hereunder shall be sent by
e-mail followed by a “hard copy” via overnight mail to the parties as follows
(or to such other address as may be specified by either party to the other party
in accordance with this Section 26):
 
To Primo:
 
To DSW:
 
 
 
Primo Water Corporation
 
DS Waters of America, Inc.
104 Cambridge Plaza Drive
 
5660 New Northside Drive, Suite 500
Winston-Salem, NC 27104
 
Atlanta, GA 30328
Attn: President and COO
 
Attn: President and CEO
Email:  msheehan@primowater.com
 
Email:  tharrington@water.com
 
 
 
With a copy to:
 
With a copy to:
 
 
 
D. Scott Coward, Esq.
 
DS Waters of America, Inc.
K&L Gates LLP
 
5660 New Northside Drive, Suite 500
4350 Lassiter at North Hills Ave., Suite 300
 
Atlanta, GA 30328
Raleigh, NC  27609
 
Attn: Chief Legal Officer
Email:  scott.coward@klgates.com
 
E-mail: rowens@water.com

 
[Confidential treatment has been requested]

Page 23

--------------------------------------------------------------------------------

27.                Non-waiver.  The election or failure by either party hereto
to forego or not exercise any right hereunder shall not constitute a waiver of
any other right or obligation hereunder.


28.               Publicity.  Neither party hereto will make any announcement,
press release or other disclosure (”disclosure”) relating to this Agreement
without first delivering a copy of the disclosure to the other party hereto and
obtaining such party’s written consent, which will not be unreasonably delayed
or withheld; provided, however, that either party may (a) disclose the existence
of this Agreement to any employee, consultant, customer or supplier or other
entity having a business relationship with such party to the extent reasonably
necessary to conduct such party’s business in ordinary course and perform this
Agreement and (b) make any public filing or disclosure that is required by
Applicable Law, so long as such party uses best efforts to provide the other
party with the opportunity to review and comment on such disclosure before it is
made, issued or published.


29.                Execution and Delivery.  This Agreement may be executed in
one or more counterparts and delivered by electronic means, each copy of which
shall be deemed an original for all purposes of this Agreement.


(Signatures appear on following page)
 
[Confidential treatment has been requested]
Page 24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized representative of each party has executed
this Agreement on behalf of such party as of the Effective Date.


PRIMO WATER CORPORATION
DS WATERS OF AMERICA, INC.
 
(“Primo”)
(“DSW”)
 
 
 
 
 
 
By:
/s/ Billy D. Prim
By:
/s/ Thomas J. Harrington
 
Name:
Billy D. Prim
Name:
Thomas J. Harrington
 
Title:
Chairman and CEO
Title:
President and CEO
 

 
[Confidential treatment has been requested]
Page 25

--------------------------------------------------------------------------------

LIST OF SCHEDULES TO STRATEGIC ALLIANCE AGREEMENT


 
Schedule A
Existing Distributors
 
 
 
 
Schedule B
DSW Customers and Primo Customers
 
 
 
 
Schedule C
Regional Operators
 
 
 
 
Schedule D
Insurance
 
 
 
 
Schedule E
DSW Compensation Schedule
 
 
 
 
Schedule F
Transition Plan
 
 
 
 
Schedule G
Specifications
 
 
 
 
Schedule H
Continuing DSW Customers
 
 
 
 
Schedule I
Bottles

 
[Confidential treatment has been requested]

Page 26

--------------------------------------------------------------------------------

SCHEDULE A - Existing Distributors


[*****]
 
[Confidential treatment has been requested]
Page 27

--------------------------------------------------------------------------------

SCHEDULE B - DSW Customers and Primo Customers


DSW Customers:


[*****]


[Confidential treatment has been requested]

Page 28

--------------------------------------------------------------------------------

Primo Customers:


Retail Customer
[*****]
Food Lion
[*****]
HEB Supermarkets
[*****]
KMart
Kroger
[*****]
Lowes Home Improvement
[*****]
Walmart
[*****]

 
[Confidential treatment has been requested]
Page 29

--------------------------------------------------------------------------------

SCHEDULE C – Regional Operators


Distributor Name
Expiration Date
Volume (11-2012 to 10-2013)
% National Volume
[*****]
[*****]
[*****]
2.1%
[*****]
[*****]
[*****]
0.5%
[*****]
[*****]
[*****]
1.9%
[*****]
[*****]
[*****]
2.7%
[*****]
[*****]
[*****]
1.4%
[*****]
[*****]
[*****]
1.3%
[*****]
[*****]
[*****]
0.6%
[*****]
[*****]
[*****]
1.4%
[*****]
[*****]
[*****]
0.7%
[*****]
[*****]
[*****]
1.0%
[*****]
[*****]
[*****]
0.7%
[*****]
[*****]
[*****]
0.3%
[*****]
[*****]
[*****]
0.0%
[*****]
[*****]
[*****]
0.2%
[*****]
[*****]
[*****]
2.2%
[*****]
[*****]
[*****]
1.9%
[*****]
[*****]
[*****]
0.9%
[*****]
[*****]
[*****]
0.2%
[*****]
[*****]
[*****]
0.8%
[*****]
[*****]
[*****]
0.4%
[*****]
[*****]
[*****]
0.4%
[*****]
[*****]
[*****]
0.3%
[*****]
[*****]
[*****]
0.3%
[*****]
[*****]
[*****]
0.3%
[*****]
[*****]
[*****]
0.5%
[*****]
[*****]
[*****]
0.8%
[*****]
[*****]
[*****]
0.1%
[*****]
[*****]
[*****]
0.2%
[*****]
[*****]
[*****]
0.2%
[*****]
[*****]
[*****]
1.1%
[*****]
[*****]
[*****]
1.0%
[*****]
[*****]
[*****]
2.8%
[*****]
[*****]
[*****]
0.8%
[*****]
[*****]
[*****]
1.8%
[*****]
[*****]
[*****]
1.1%
[*****]
[*****]
[*****]
10.9%
[*****]
[*****]
[*****]
0.7%
[*****]
[*****]
[*****]
3.2%
[*****]
[*****]
[*****]
2.4%
[*****]
[*****]
[*****]
0.8%

 
[Confidential treatment has been requested]
Page 30

--------------------------------------------------------------------------------

[*****]
[*****]
[*****]
1.1%
[*****]
[*****]
[*****]
1.1%
[*****]
[*****]
[*****]
8.8%
[*****]
[*****]
[*****]
7.0%
[*****]
[*****]
[*****]
5.0%
[*****]
[*****]
[*****]
5.1%
[*****]
[*****]
[*****]
3.6%
[*****]
[*****]
[*****]
0.1%
[*****]
[*****]
[*****]
0.0%
[*****]
[*****]
[*****]
1.9%
[*****]
[*****]
[*****]
0.3%
[*****]
[*****]
[*****]
0.8%
[*****]
[*****]
[*****]
1.0%
[*****]
[*****]
[*****]
0.1%
[*****]
[*****]
[*****]
0.0%
[*****]
[*****]
[*****]
2.7%
[*****]
[*****]
[*****]
1.8%
[*****]
[*****]
[*****]
0.0%
[*****]
[*****]
[*****]
2.8%
[*****]
[*****]
[*****]
0.0%
[*****]
[*****]
[*****]
0.2%
[*****]
[*****]
[*****]
0.4%
[*****]
[*****]
[*****]
1.3%
[*****]
[*****]
[*****]
1.5%
[*****]
[*****]
[*****]
0.2%
[*****]
[*****]
[*****]
1.5%
[*****]
[*****]
[*****]
0.9%
 
 
[*****]
100%

 
[Confidential treatment has been requested]
Page 31

--------------------------------------------------------------------------------

SCHEDULE D – Insurance



1. General Liability insurance including coverage for products liability in an
amount not less than $5,000,000 for bodily injury, death, or property damage.

 

2. Comprehensive automobile liability insurance providing third party liability
insurance with $1,000,000 inclusive limits, covering all licensed vehicles owned
or operated by or on behalf of the applicable party.

 

3. Workers’ compensation insurance in such amounts as required by law at all
places within the Territory.



[Confidential treatment has been requested]


Page 32

--------------------------------------------------------------------------------

SCHEDULE E – DSW Compensation Schedule


The amount due by Primo to DSW per Product delivered to a Customer (other than a
Continuing DSW Customer) shall be as follows based on the classification of the
Customer such Product is delivered to:


Customer Classification*
Amount Due DSW Per Product Delivered
DSW Customers**
$[*****]
[*****]
$[*****]
New Customers
$[*****]
Primo Customers
$[*****]

 
*Not including Continuing DSW Customers
**Other than [*****]


1.                   The amounts set forth above for all Customer
Classifications (subject to the paragraph below regarding DSW Customers and
[*****]) shall be subject to annual adjustments effective every January 1,
commencing on January 1, 2015, by a percentage determined as follows:


(a) (i) fifty percent (50%) multiplied by (ii) the average monthly percentage
change against the Baseline (defined below), during the twelve (12) month period
ended June 30, for the U.S. Average On-Road Diesel Price per gallon (the “Diesel
Price”) as published by the U.S. Department of Energy, Energy Information
Administration on its website at http://www.eia.gov/petroleum/gasdiesel (the
“Fuel Index Change”) plus


(b) (i) fifty percent (50%) multiplied by (ii) the annual percentage change,
which shall be deemed to be zero (0) if the actual percentage change is
negative, measured by comparing the prior June to the June occurring one (1)
year prior to such June, in the Consumer Price Index as developed by the United
States Bureau of Labor Statistics (Consumer Price Index for All Urban Consumers
- All items less food and energy, 1982-1984 = 100, U.S. City Average) and
published on its website (as of the date hereof) at
http://data.bls.gov/timeseries/CUUR0000SA0L1E?output_view=pct_12mths (the “Core
CPI Index Change”).


The term “Baseline” as used in clause (a) above will mean (x) $[*****] for the
initial annual adjustment calculation as of June 30, 2014 and (y) for all other
measurement periods, the average monthly Diesel Price during the twelve (12)
month period ended June 30 as calculated for the prior measurement period.  For
example purposes only, if for a particular year the Fuel Index Change is 2% and
the Core CPI Index Change is -1%, then the amount set forth above would be
increased by 1% ((2% x 50%) + (0% x 50%)).  Under this example, the amount
payable for New Customers would accordingly increase to $[*****].


Notwithstanding the foregoing, the adjustment described in this Section 1 shall
not apply to the amount set forth above for DSW Customers or [*****] until the
first anniversary of the Conversion Date (as defined below).
 
[Confidential treatment has been requested]
Page 33

--------------------------------------------------------------------------------

2.                    The amounts set forth above for all Customer
Classifications, as adjusted pursuant to Section 1 above, shall be further
subject to annual volume-based downward adjustments effective each January 1,
commencing on January 1, 2015, calculated as follows:  $[*****] per unit of
Product for every 500,000 in Products delivered by DSW to Primo Customers and
New Customers during the prior calendar year over [*****] units of Product (the
“Measurement Volume”); provided, however, that with respect to any retailer
customer that is not a Primo Customer or New Customer, but which receives the
Service from Primo and DSW hereunder as a DSW Customer (including any customer
that is initially a Continuing DSW Customer but which subsequently commences
receiving the Service from Primo and DSW hereunder and therefore ceases to be a
Continuing DSW Customer), at the time such customer becomes a DSW Customer (and,
if applicable, ceases to be a Continuing DSW Customer) hereunder (which may be
on or before the Targeted Commencement Date), the incremental volume growth for
such DSW Customer shall be included within the calculation under this subsection
2 by adding the trailing twelve (12) month volume for such DSW Customer (as a
customer of DSW, outside of this Agreement) to the Measurement Volume (as such
Measurement Volume may have been previously adjusted pursuant to this subsection
2), and the subsequent volume growth for such DSW Customer shall be included
with regard to determining adjustments under this subsection 2.
 
For purposes of illustration, assume Customer X is listed as a DSW Customer on
Schedule B, but remains a Continuing DSW Customer until January 1, 2014.  Assume
that Customer X commences receiving Service from Primo and DSW hereunder on
January 1, 2014 (and, therefore, ceases to be deemed a Continuing DSW Customer
as of that date).  Assume that Customer X’s trailing 12 month volume, as of
January 1, 2014, is 500,000 units of 3 and/or 5 gallon bottled water exchange
product as a Continuing DSW Customer.  Under this example, as of January 1,
2014, 500,000 would be added to the Measurement Volume (making the Measurement
Volume [*****]).  If the volume of Product delivered by DSW to Primo Customers,
New Customers and Customer X (assuming for purposes of this illustration that
Customer X is the only DSW Customer that is not a Continuing DSW Customer)
during 2014 is [*****] units, then the amounts set forth above for all Customer
Classifications, effective January 1, 2015, would be reduced by $[*****] per
unit (for example, in the absence of other adjustments, the amount for Primo
Customers would be reduced to $[*****] per unit of Product delivered, the amount
for New Customers would be reduced to $[*****] per unit of Product delivered,
the amount for DSW Customers would be reduced to $[*****] per unit of Product
delivered and the amount for [*****] would be reduced to $[*****] per unit of
Product delivered).
 
3.                    The amount due to DSW with respect to each Product
delivered to a DSW Customer (including [*****]) shall be adjusted as follows but
also subject to any other adjustments in accordance with this Schedule E:



· Effective on the date the Volume Requirement is achieved (the “Conversion
Date”), the amount due to DSW with respect to each Product delivered to a DSW
Customer (including [*****]) shall be reduced by $[*****] per Product delivered.




· Effective on the first anniversary of the Conversion Date, the amount due to
DSW with respect to each Product delivered to a DSW Customer (including [*****])
shall be reduced by $[*****] per Product delivered.




4. If the Volume Requirement is not achieved by December 31, 2015, the amount
due by Primo to DSW for Product delivered to Primo Customers and New Customers
shall be increased in accordance with the following schedule, effective as of
January 1, 2016:

 
[Confidential treatment has been requested]

Page 34

--------------------------------------------------------------------------------

Annual Volume of Products in Connection with the Business*
Increase Per Product Delivered
[*****]
$[*****]
[*****]
$[*****]
[*****]
$[*****]
[*****]
$[*****]



*Calculated in accordance with Section 2(b)(iv) of this Agreement.



5. The parties acknowledge and agree that the amounts set forth above, as may be
adjusted pursuant to the other provisions of this Schedule E, shall be adjusted
upon the mutual agreement of the parties with respect to any Customer that
requires (i) extraordinary and/or unusual actions with respect to the delivery
of Products and/or provision of Services to such Customer or (ii) pricing that
otherwise would eliminate Primo’s profitability with respect to such Customer.
 If the parties are unable to finalize and agree upon an adjustment pursuant to
this subsection 5, the parties shall undertake the informal dispute resolution
procedures set forth in Section 24(a).




6. Upon termination of the Agreement, the price per unit of finished Product
located at DSW locations will be $[*****].



[Confidential treatment has been requested]


Page 35

--------------------------------------------------------------------------------

Schedule F - Transition Plan


In accordance with Section 2(c) of the Agreement, this Schedule F (Transition
Plan) is the initial, high-level transition plan required to be included with
the Agreement that sets out an initial, high-level description of the transition
required by the Agreement (the “Transition”).  This Transition Plan is intended
to be replaced by a more detailed Transition Plan as set forth in Section 2(c)
of the Agreement.  Any reference to the Transition Plan is deemed to be a
reference to the then-current Transition Plan including such amendments made
thereto in accordance with the terms of the Agreement.  The parties acknowledge
that the information and action items included in this Transition Plan are not
intended to be exhaustive and additional information and/or action items may be
necessary for the parties to appropriately effectuate the Transition and design
the Distribution Manual.


Key Stages of Transition:
 
I.
Assessment Phase

 
A.
Due Diligence / Pre-Transition



II.
Service Transition Phase

 
A.
Service Initiation (detailed planning phase)

 
B.
Service Absorption (learning phase)

 
C.
Service Replication (action phase)

 
D.
Service Observation (stabilizing phase)

 
[Confidential treatment has been requested]

Page 36

--------------------------------------------------------------------------------

I.                    Assessment Phase (Due Diligence / Pre-Transition Key
Components).  The parties agree to promptly provide the applicable information
set forth below, and provide  access to customers and locations for independent
analysis and verification, in each case in order for the parties to conduct due
diligence to effectively plan for the Transition.
 

 
A.
Understanding the Transactions

 
1.
Detailed Regional Operator territory maps

 
2.
Deposit vs. Exchange

 
3.
Empty bottle acknowledgement

 
4.
Store-level equipment placement

 
5.
Equipment features, service expectations and POP management of  store-level
displays

 

B. Understanding the SOP required to technically complete a proper store
transaction

 
1.
How retailer transacts with consumers

 
2.
Understanding Store-level Expectations and Delivery Insights

 

 
C.
Understanding the Billing Transition

 
1.
Understand the process for reporting customer transactions manually prior to
providing daily electronic feeds in order to bill customers properly

 
2.
Understand electronic solutions used by both parties

 
3.
Understanding each parties’ Chain-level Agreements and various program models
that drive retail transactions

 

D. Store-by-store details and delivery history to drive route planning and
delivery accuracy

 
1.
Trailing 24 month sales volume details by customer

 
2.
Retailer pricing structure for proper billing and retail presentation

 
3.
Delivery time windows and days

 
4.
Delivery procedures and documentation required at the time of delivery for
proper billing

 
5.
Determining cut-over date and anchoring of sales data to aid assessment of
service quality impact on store-level units per location per week (or ULW)

 
6.
Initial inventory anchor point and transfer of data

 
7.
Identification of display rack capacity

 
8.
Confirmation of inventory of display racks and return bins

 
9.
Store-by-store delivery frequency and single-delivery volumes

 

 
E.
Understanding the Quality Transition

 

 
F.
Understanding the Customer Service Transition

 
[Confidential treatment has been requested]
Page 37

--------------------------------------------------------------------------------

G. Understand process to properly maintain and tracking inventory: display
racks, recycle centers, shipping racks, ticket dispensers, signage, and other
in-store sales/merchandising items

 

 
H.
Gather information for Distribution Manual

 
1.
Description of Primo’s current internal certification and inspection processes

 
2.
Install & De-Install Process

 
3.
Provisioning of Equipment, Inventory, and all other elements of on-site presence

 
4.
Bottle handling, transportation & warehousing

 
5.
Delivery procedures and best practices

 
6.
Issue Management

 
7.
Hardware & software requirements

 
8.
Benchmark current Regional Operator service levels and service performance

 
9.
Understand current Regional Operator scorecard objectives, measures, targets,
weights and calculation process

 

 
I.
Assign Responsible Parties and Transition Managers



II.                  Service Transition Phase (Key Components).  Based on
information provided as part of the Assessment Phase, the parties will work
together to agree on the items set forth below with respect to the Transition.
 The parties acknowledge that it is critical that information set forth in the
Assessment Phase is provided and analyzed as soon as possible to allow the
parties to appropriately plan for the items included in the Service Transition
Phase.
 

 
A.
Identify Key Transition Milestones, Completion Dates, and Consequences of not
meeting milestones

 
B.
Defining the local and regional boundaries of the service network

 
C.
Design region / territory process: service cut over, and other regional /
territorial issues

 
D.
Design Account Management cut over process

 
E.
Designation of Primo as vendor of record process

 
F.
Design IT transition and support

 
G.
Design Quality Transition

 
H.
Design data format and exchange required to accurately bill and manage customers

 
I.
Build Regional Priority Matrix to address:

 
1.
Which Primo Regional Operators are critical to limit any service disruptions

 
2.
Which regions are desired to transition quickly

 
3.
Which regions are desired to transition slowly

 
[Confidential treatment has been requested]
Page 38

--------------------------------------------------------------------------------

 
J.
Analyze In-Store inventory and stock rotation to address:

 
1.
Capacity monitoring to ensure new service providers are processing accurate
transactions

 
2.
Maintaining FIFO standards for full bottles

 

 
K.
Finalize Distribution Manual

 
1.
Define performance expectations including scorecard objectives, measures,
targets and weights

 
a)
Objectives (or mutually agreed upon alternatives):

 
(1)
Timely Service

 
(2)
Product In-stock

 
(3)
Delivery & Transaction Accuracy

 
(4)
Deliveries with Minimal Issues or Alerts

 
(5)
Response Time on Identified Issues

 
b)
Measures, Weights and Status Items to be mutually agreed upon

 
2.
Define benchmarks for scorecard process

 
3.
Define scorecard calculation and measurement process

 
4.
Design certification and inspection process

 
5.
Define consequences/rewards for failing to achieve/surpassing scorecard targets

 

L. Define the information sharing process corresponding to retail transaction
data and how it may impact service frequencies

 

 
M.
Design a monthly business review process

 

 
N.
Identify any process and transaction issues

 

 
O.
Define Central Point of Contact and Support Structure Contacts

 
[Confidential treatment has been requested]

Page 39

--------------------------------------------------------------------------------

Schedule G – Specifications
 
Bottles:  must be suitable to run on DSW’s production lines.  Must not be
damaged, contaminated, or of dimensions outside of DSW’s limits for
manufacturing tolerance.  Must meet the 5-gallon fill level or 3-gallon fill
level, as applicable, at then-current DSW fill height and meet or exceed the
applicable requirements and recommendations in the IBWA Model Code, and all
applicable Federal Food and Drug Administration, and other federal, state and
local rules, regulations and guidelines.


Water:   Primo agrees to accept any of the following formulae for water, in
connection with the Products in the geographic territory in which they are
produced by DSW:
 
[*****]


DSW shall not bottle purified water with no minerals added in any bottle bearing
a Primo brand without Primo’s prior written consent; provided, however, that
Primo acknowledges that DSW does not currently have mineral injection equipment
in a small number of markets and Primo hereby consents to DSW’s initially
bottling purified water with no minerals added in bottles bearing a Primo brand
in those markets; provided, further, however, that DSW shall use best efforts to
install and use appropriate mineral injection equipment in those markets in
order to produce a mineral-added formulation included under this Schedule G as
soon as practicable and in any event within twelve (12) months after the
Targeted Commencement Date.  If requested by DSW, Primo will provide DSW with
any available mineral injection equipment in its possession or control, at no
cost to DSW, to facilitate DSW’s compliance with the Specifications.
 
[Confidential treatment has been requested]
Page 40

--------------------------------------------------------------------------------

· Spring water:



In accordance with all applicable IBWA requirements for spring water.


DSW shall not bottle spring water in any bottle bearing a Primo brand without
Primo’s prior written consent.


In addition to the foregoing, the specifications for Primo Water currently
accepted by Primo from its Regional Operators will be deemed acceptable
hereunder.


All Product shall meet or exceed the applicable requirements and recommendations
in the IBWA Model Code, and all applicable Federal Food and Drug Administration,
and other federal, state and local rules, regulations and guidelines.  DSW makes
no warranty, express or implied, with respect to the Products, except as set
forth in this Agreement.  Primo promptly shall give DSW written notice of any
alleged breach of quality and shall use commercially reasonable efforts to
return the affected Product(s) to DSW, at DSW’s sole expense.


DSW reserves the right to modify these Specifications, with prior written
consent from Primo.  DSW also reserves the right to select all manufacturers and
suppliers of all products and services to be utilized in connection with the
Products, including but not limited to product and services provided to DSW in
connection with the production, manufacture, handling, storage and transport of
the DSW products.  DSW also reserves the right, in its sole to discretion, to
establish the coding to be used in connection with the Products.


Caps:   A Blackhawk “Safeguard” cap or an alternative, substantially similar
cap.
 
[Confidential treatment has been requested]


Page 41

--------------------------------------------------------------------------------

Schedule H - Continuing DSW Customers


With respect to each Continuing DSW Customer, until such time as it ceases to be
a Continuing DSW Customer, DSW shall pay to Primo, on a monthly basis not later
than the 15th day of the following month, an amount equal to $[*****] for each
unit of Product purchased by such Continuing DSW Customer during each month.
 Should the 15th day fall on a weekend or holiday, payment will be disbursed on
the next business day.  All past due amounts owed by DSW to Primo under this
Agreement (including but not limited to under this Schedule H) are subject, at
Primo’s sole discretion, to a late charge of 1.5% per month on the unpaid
balance.


[Confidential treatment has been requested]


Page 42

--------------------------------------------------------------------------------

Schedule I - Bottles


Set forth below is the parties’ understanding with respect to the purchase and
replacement of Bottles used in connection with the Business hereunder.  Bottles
used in connection with Products and Services delivered to Continuing DSW
Customers, if any, are excluded from this Schedule I, and the parties
acknowledge and agree that DSW will have responsibility for all Bottle purchases
and replacements with respect to such Customers.


1.            In the event that, and for so long as, any Customer requires
Product to be delivered in DSW Bottles on a continuing basis (a “DSW-Branded
Customer”), Primo shall purchase from DSW, effective as of the date that any
such DSW-Branded Customer is transferred to Primo hereunder (the “Transfer
Date”), and thereafter own, all Bottles located in the consumer display racks
(measured by capacity) at any time at such DSW-Branded Customer, regardless of
their brand.  After such purchase, all such DSW Bottles shall become Primo
Bottles under the Agreement (regardless of their brand) and shall no longer be
deemed DSW Bottles.  Primo shall pay for such purchase of Bottles in twenty-four
(24) equal monthly payments equal to the number of Bottles located in the
consumer display racks (measured by capacity) at DSW-Branded Customers as of the
Transfer Date multiplied by $[*****]).  Such payments shall commence with
Primo’s first payment to DSW pursuant to Schedule E in the month following the
month during which the purchase occurs.


If a DSW-Branded Customer later converts to Primo Bottles (Primo-branded
Bottles), then DSW shall purchase from Primo all pay for such purchase of
Bottles in twenty-four (24) equal monthly payments calculated as the number of
bottles located in the consumer display racks at the DSW-Branded Customer, to
the extent Primo has made payments for such Bottles.


2.            The parties acknowledge that the performance of this Agreement may
necessitate a period of time during which Customers will convert from DSW
Bottles to Primo Bottles.  With respect to each DSW Customer (excluding any
Continuing DSW Customer), until such DSW Customer is receiving Product in
Primo-branded Bottles, Primo shall pay DSW a monthly fee of $[*****] for each
DSW Bottle located in the consumer display racks (measured by capacity) at such
DSW Customer.  Such payments shall commence with Primo’s first payment to DSW
pursuant to Schedule E.  Except as otherwise provided in subsection 3 below, DSW
shall be responsible for procuring, at its sole cost and expense, all DSW
Bottles necessary to keep DSW Customer locations reasonably stocked with Product
(including to account for new DSW Customer locations and increased Product
demand) and to replace all DSW Bottles at DSW Customer locations that, through
wear and tear, loss, theft, damage or otherwise, need to be replaced. For
further clarity, the payment provided in this subsection 2 will supplement, and
not replace, the payment provided in subsection 1 hereof.


3.            On a monthly basis, DSW shall perform a reconciliation of the
number of Bottles delivered to DSW-Branded Customers (not including Continuing
DSW Customers) versus the number of Bottles remaining in inventory at DSW, at a
DSW Representative, or at a DSW-Branded Customer (not including a Continuing DSW
Customer) in order to identify all Bottles sold to consumers as initial
purchases (i.e., purchases of Product that do not include a return by the
consumer of an empty Bottle) (“IPs” and such Bottles, “IP Bottles”).  The
reconciliation shall identify the number of IP Bottles that are DSW Bottles, the
number of IP Bottles sold through DSW-Branded Customers (not including
Continuing DSW Customers) that have an exchange program and the number of IP
Bottles sold through such DSW-Branded Customers that have a deposit program.
 DSW shall provide Primo with a written report of such reconciliation not later
than the 15th day of the following month.  Within 30 days following Primo’s
receipt of such reconciliation report, Primo shall reimburse DSW for the cost of
each DSW Bottle sold through a DSW-Branded Customer (not including a Continuing
DSW Customer) that has an Exchange, rather than a Deposit Program (each as
defined below).  The cost of such  Bottles for purposes of this reimbursement
obligation shall initially be deemed to be $[*****] per Bottle; however, such
cost shall be reduced to equal the lowest negotiated price that either DSW
(using its good faith best efforts) or Primo is able to obtain from a supplier
for such Bottles.
 
[Confidential treatment has been requested]
Page 43

--------------------------------------------------------------------------------

“Exchange Program” means a program in which the consumer (a) is charged one
price for the water and bottle for all bottles initially purchased, (b) is
issued a coupon or some other form of credit for each empty bottle returned, and
(c) can use the coupon/credit towards a future Product purchase.


“Deposit
Program” means a program in which the consumer and Customer both are charged a
bottle deposit for each full bottle purchased and they both receive a bottle
deposit credit for each empty bottle returned.


4.            The chart below illustrates the understanding of the parties set
forth above:
 
Customer Bottle Matrix
 
 
 
 
 
 

DSW Customers*
DS Bottle Inventory Capacity Purchased by Primo
Monthly Payment per Bottle for 24 mos.
Bottle Amortization Value $[*****] (DS branded bottles only)**
Total Monthly Payment to DSW per Bottle
Procurement of Replacement Bottles
Payment of $[*****] for IP
 
 
 
 
 
 
 
DSW-Branded Customer
 
 
 
 
 
 
             
Deposit Program
Yes
 [*****]
 [*****]
 [*****]
DSW
NA
             
Exchange Program
Yes
 [*****]
 [*****]
 [*****]
DSW
Yes
 
 
 
 
 
 
 
DSW Customers
 
 
 
 
 
 
             
Deposit Program
(DS branded bottles)
No
[*****]
 [*****]
 [*****]
DSW
NA
             
Deposit Program
(Primo branded bottles)
No
[*****]
 [*****]
 [*****]
Primo
NA
 
 
 
 
 
 
 
Exchange Program
(DS branded bottles)
No
[*****]
 [*****]
 [*****]
DSW
Yes
             
Exchange Program
(Primo branded bottles)
No
[*****]
 [*****]
 [*****]
Primo
NA
 
 
 
 
 
 
 
Primo Customers
NA
[*****]
[*****]
[*****]
Primo
NA



* Excluding Continuing DSW Customers
**For the avoidance of doubt, the parties understand and agree that Primo shall
not pay bottle amortization of more than $[*****] per Bottle per month; nothing
shall be construed as applying the $[*****] amortization fee more than one time
per month for any given Bottle


[Confidential treatment has been requested]
 
 
Page 44

--------------------------------------------------------------------------------